IN THE
                         TENTH COURT OF APPEALS

                               No. 10-15-00043-CR

BRENDA ELAINE PATTERSON,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                          From the 220th District Court
                            Hamilton County, Texas
                            Trial Court No. CR-07999


                          MEMORANDUM OPINION


      On February 12, 2015, Appellant Brenda Patterson filed a notice of appeal that

included both Trial Court Cause Nos. CR07998 and CR07999.        The appeals were

docketed as Appellate Court Cause Nos. 10-15-00042-CR and 10-15-00043-CR,

respectively.   The trial court clerk informed the Court, however, that there is no

appealable order or judgment in the record in Trial Court Cause No. CR07999

(Appellate Court Cause No. 10-15-00043-CR).
        In the Clerk of the Court’s February 25, 2015 letter, Patterson was warned that

the Court would dismiss Appellate Court Cause No. 10-15-00043-CR because there is no

appealable order or judgment in the record unless, within fourteen days after the date

of the letter, Patterson showed grounds for continuing the appeal. The letter was sent

to Patterson’s appointed trial counsel, who had filed the notice of appeal. Patterson’s

appellate counsel has now filed a motion to dismiss this appeal for lack of jurisdiction,

acknowledging that no judgment or other appealable order has been rendered in Trial

Court Cause No. CR07999 (Appellate Court Cause No. 10-15-00043-CR).

        We therefore grant the motion to dismiss and dismiss this appeal for want of

jurisdiction because there is no appealable order or judgment in the record.          See

McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 26, 2015
Do not publish
[CR25]




Patterson v. State                                                                 Page 2